Citation Nr: 1403899	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to the service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2010 and April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  

The Veteran has raised a claim for an increased rating for tinea pedis.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral shoulder disability and peripheral neuropathy of the upper extremities, and entitlement to an initial compensable rating for bilateral hearing loss are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction has been aggravated by his service-connected diabetes mellitus.

2.  Resolving reasonable doubt in the Veteran's favor, he has peripheral neuropathy of the lower extremities that is proximately due to or the result of service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities, secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that he has erectile dysfunction and peripheral neuropathy of the lower extremities, secondary to service-connected diabetes mellitus.

Erectile Dysfunction

In a February 2009 examination report, a VA examiner indicated that the Veteran's erectile dysfunction was not a complication of his diabetes, as erectile dysfunction had been diagnosed before diabetes.  However, the examiner indicated that the erectile dysfunction was aggravated by diabetes.  The examiner, was unable to quantify the degree of aggravation.  

Despite the examiner's inability to quantify the degree of disability resulting from aggravation to the erectile dysfunction by the service-connected diabetes, it was nevertheless the examiner's opinion that the erectile dysfunction was aggravated by diabetes.  In the absence of any contradictory medical evidence, the Board finds that the Veteran's erectile dysfunction has been aggravated by service-connected diabetes mellitus.  Thus, service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus, is warranted.  

Peripheral Neuropathy of the Lower Extremities

VA treatment notes indicate that the Veteran has peripheral neuropathy of the lower extremities associated with his diabetes mellitus.  

In April 2010, the Veteran complained of numbness at the top of the feet.  While there were no pertinent findings on examination, a physician's assistant diagnosed the Veteran with peripheral neuropathy and prescribed Gabapentin.  In October 2010, a diabetic foot examination found normal sensation in the feet.  In a November 2010 addendum in reference to pain medication for the Veteran's shoulders, a physician noted that the Veteran had several comorbid conditions that can cause pain like diabetic peripheral neuropathy.  

While VA treatment notes show complaints of peripheral neuropathy of the lower extremities, examinations have been normal.  However, based on the Veteran's symptoms, he was diagnosed with peripheral neuropathy by a physician assistant and prescribed Gabapentin, which the Board observes is used to treat peripheral neuropathy.  Then, a physician indicated that the Veteran had diabetic neuropathy.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he has peripheral neuropathy of the lower extremities that is proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus, is warranted.  


ORDER

Service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus, is granted.

Service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus, is granted.


REMAND

Further development is needed on the claims for service connection for a bilateral shoulder disability and peripheral neuropathy of the upper extremities, and for an initial compensable rating for bilateral hearing loss.

The Veteran claims that he has a bilateral shoulder disability due to the rigors of his combat service, including jumping from helicopters, wearing a 70-pound backpack, and crawling through tunnels.  

The Veteran's service medical records do not show any complaints, findings, or diagnoses of a disorder of either shoulder.

After service, private treatment notes show complaints of right shoulder pain in September 2000 when the Veteran noted injuring the shoulder two weeks earlier lifting a trailer.  VA treatment notes show complaints of right shoulder pain and occasional left shoulder pain in May 2001 at which time the Veteran noted that his job required repeated pulling with the right arm, and was diagnosed with probable tendinitis.  In May 2009, he reported having left shoulder pain since Vietnam.  X-rays showed degenerative changes and a spur.  Later that month, after noting that examination did not show any disturbed motion or tenderness and x-rays did not show any significant bony problems, a physician provided a diagnosis of bilateral impingement syndrome.  November 2009 x-rays of the right shoulder showed degenerative changes.  

While the service medical records do not show a problem with either shoulder and post-service medical records do not show any problems till September 2000, the Veteran has reported injuring his shoulders while engaging in combat with the enemy.  He has been awarded the Combat Action Ribbon and Purple Heart Medal, and his reports of injury appear consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(d) (2013).  He is also competent to give evidence about observable symptoms such as shoulder pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Considering the evidence above, the Veteran should be provided an examination to determine whether either of his shoulder disabilities had onset in or is related to active service.  

The Veteran claims that he has peripheral neuropathy of the upper extremities secondary to service-connected diabetes mellitus.  

While VA treatment notes show complaints of peripheral neuropathy of the lower extremities, they do not show any complaints in reference to the upper extremities.  Thus, despite the diagnosis of peripheral neuropathy, it only pertains to the lower extremities.  The objective evidence of record does not otherwise indicate whether the Veteran has peripheral neuropathy of the upper extremities.  The Board notes that the Veteran is competent to give evidence about observable symptoms such as the pain and numbness associated with peripheral neuropathy.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, especially in light of the diagnosis of bilateral impingement syndrome of the shoulder which may result in symptoms similar to neuropathy, the Board finds that an examination is needed to determine the nature and etiology of any peripheral neuropathy of the upper extremities.

With respect to the evaluation of his bilateral hearing loss, the Veteran testified that his hearing had worsened since the last VA examination conducted in March 2010.  Thus, he should be afforded a new examination to determine the current severity of his disability.  Also, it has been almost three years since that examination, and a more current examination is needed.

Also, there are outstanding VA medical records relevant to the evaluation of the Veteran's hearing loss.  Treatment notes from the Murfreesboro VA Medical Center (VAMC) show that hearing tests were conducted in August 2009, February 2010, and March 2011.  Although descriptions of the hearing loss and speech recognition scores are provided, the actual puretone thresholds are not provided.  Thus, the puretone thresholds for each hearing test should be associated with the claims file.

Prior to the examinations, any outstanding VA medical records should be obtained.  The record contains treatment notes from the Murfreesboro and Nashville VAMCs through June 2011.  Thus, any treatment notes since that time should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Murfreesboro and Nashville VAMCs since June 2011.  Associate with the claims file the puretone thresholds for the hearing tests conducted in August 2009, February 2010, and March 2011 at the Murfreesboro VAMC. 

2.  Then, schedule the Veteran for examinations to determine the nature and etiology of any bilateral shoulder disability and any peripheral neuropathy of the upper extremities.  The examiner must review the claims file and note that review in the report.  The examiner should provide an opinion as to whether either of the Veteran's shoulder disabilities is at least as likely as not (50 percent or greater probability) the result of active service.  The examiner should state whether the Veteran has peripheral neuropathy of the upper extremities.  If so, the examiner should provide an opinion as to whether peripheral neuropathy of the upper extremities is at least as likely as not (50 percent or greater probability) proximately due to or the result of, or aggravated by, service-connected diabetes mellitus.  The examiner should address the Veteran's service medical records and post-service medical records.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

3.  Schedule the Veteran for a VA examination to determine the current severity of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should discuss how the Veteran's bilateral hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2013).

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


